UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7470


HOWELL W. WOLTZ, TEP,

                Plaintiff - Appellant,

          v.

FCI BECKLEY; FPC BECKLEY; JOHN GRIMES, Counselor; BEVERLY
SMITH, Case Manager; JAMES CHILDRESS, Case & Unit Manager;
M. LEWIS, Unit Secretary; GARY LOCKE, Secretary of the
United States Department of Commerce,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:10-cv-00487)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howell W. Woltz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Howell    W.    Woltz,   TEP,   appeals    the   district       court’s

order accepting the recommendation of the magistrate judge and

dismissing under 28 U.S.C. § 1915A(b)(1) (2006) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                   See Woltz v. FCI

Beckley,   No.    5:10-cv-00487     (S.D.W.   Va.    Oct.    17,    2011).      We

dispense   with     oral    argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2